Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted, and the following question certified: “ Is applicant entitled as matter of right to admission to the bar of this State in view of h’s claim that his disbarment in another State was void and of his having been permitted to take and having passed the bar examination in- this State after notice to the State Board of Law Examiners of such claim, and in view of the report of the Committee on Character and Fitness submitting the matter to the court without recommendation, and finding good general character apart from the implication flowing from such disbarment? ” Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ.